FLETCHER, Judge
(concurring in part, and dissenting in part):
I will relate the facts as I understand them to the offenses charged.
Specifications 1 and 2-possession and sale of phencyclidine:
The appellant met by chance a soldier named Lopez, a former member of the same military unit as the appellant, at a civilian bar in Fayetteville, eight miles outside Fort Bragg, at 0050 hours, May 21, 1976. He called Lopez over to his van and offered to sell the latter some phencyclidine. Lopez left and borrowed $30.00 from a police investigator, Dawes, and in a controlled buy, returned to buy three “dimes” from the appellant.
Specifications 3 and 4-possession and sale of phencyclidine:
Later that same day, appellant called through Lopez’ barrack’s window. He, asked if Lopez knew anyone who wanted to buy drugs. Lopez told the appellant that he would let him know. Lopez, who was a CID informant, met a military police investigator after duty hours at a civilian restaurant and was given $80.00. Lopez, in Army fatigues, went to appellant’s off-base residence and purchased some phencyclidine around 1950 hours, May 21, 1976, and indi*357cated drugs were for members of the unit who wanted it
Specifications 5 and 6-possession and sale of phencyclidine:
On May 27, 1976, the appellant sold to Lopez and possessed phencyclidine at his off-base residence in the presence of Private First Class Tune, an undercover military police investigator.
Specifications 7 and 8-possession and sale of phencyclidine:
On June 1,1976, Lopez saw the appellant on post. The appellant told him that the appellant had some good quality drugs for $15.00 instead of $10.00. Appellant also told Lopez that he would be home that night. Lopez and Tune met the military police officer at a restaurant and got $30.00 for two “dime” packages and went to an off-base residence and bought the drugs.
I concur with the majority in affirming the Court of Military Review as to specifications 3, 4, 7 and 8.
Specifications 3 and 4 fall within the purview of the law as set forth in United States v.Chambers, 7 M.J. 24 (C.M.A.1979), where, though the drug transaction occurred off-base, the person receiving the drugs was a member of the military, and that person intended, as shown by the evidence, to return to the installation with the drugs.
The facts of specifications 7 and 8 are encompassed in the principles set forth in United States v. Strangstalien, 7 M.J. 225 (C.M.A.1979), wherein we accepted without citation the concept stated in United States v. Sandy, 4 M.J. 102 (C.M.A.1977):
We recognize that in instances of drug sales, transfers and deliveries which occur off post, the fact that all the essential negotiations and criminal intent were formulated on post is critical, and often determinative, in finding military jurisdiction for the offense under Relford v. Commandant, 401 U.S. 355 [91 S.Ct. 649, 28 L.Ed.2d 102],
I must disagree with the majority as to specifications 1, 2, 5 and 6. Here once again, the majority, as in United States v. Trottier, 9 M.J. 337 (C.M.A.1980), assume facts not on the record to conclude compliance with the ad hoc approach dictated in Relford v. Commandant, 401 U.S. 355, 91 S.Ct. 649, 28 L.Ed.2d 102 (1971). The majority herein states in conclusion: “The facts indicate that the drugs likely were directed back to the installation for use by other servicepersons.” 9 M.J. at 356. I would note that in these specifications the drugs were sold to an on-duty law enforcement officer or through a controlled buy in conjunction with these officers.
I suggest, as I did in United States v. Trottier, supra, that calling as a witness the commanding officer of the seller (appellant herein) would produce for the record the effect a narcotics dealer has on a military unit and its ability to accomplish its mission. Once again, only two questions to the commander as in Trottier would complete the record, relieving any appellate court from guessing at “service connection” not appearing on the record.
I state here, as I did in United States v. Trottier, supra, the following questions:
“In this case it takes the calling of one additional witness, either the accused’s immediate commanding officer or the victim’s and tendering to that person two questions.
“Do you have an opinion as to whether the acts charged here had an effect on the efficiency of your unit?” If the answer is yes, then: “Please state what this effect is?” Situs of the alleged acts becomes immaterial when the answer envelopes the assumed effect of drugs on the military, as set forth in the majority opinion.1
Id. at 353.
*358I believe that the illegal use of narcotics by persons in any society can be a detriment to the performance of that person’s role in that society.
With this general statement, I do not mean to imply that I believe this conclusion in any way relieves the Government of its burden to go forward with evidence to prove its case in each individual trial as to jurisdiction. I fear trial by assumption,

. See para. 138e, Manual for Courts-Martial, United States, 1969 (Revised edition); Mil.R. Evid. Section VII, Opinions and Expert Testimony.